Fourth Court of Appeals
                                San Antonio, Texas
                                    September 16, 2020

                                    No. 04-20-00382-CV

     GENESIS NETWORKS ENTERPRISES, LLC, James Goodman and Cathy Kincy,
                             Appellants
                                v.
                     GRAVATTI CORPORATION,
                             Appellee

                 From the 285th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2020-CI-08103
                        Honorable Norma Gonzales, Judge Presiding


                                      ORDER
       Appellant has requested an extension of time in which to file its appellant’s brief.
Appellant’s motion is GRANTED. Appellant’s brief is due on or before October 8, 2020.


                                                  _________________________________
                                                  Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of September, 2020.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ,
                                                   Clerk of Court